Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered June 9, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
Defendant knowingly and voluntarily waived his right to appeal the court’s denial of his suppression motion (People v Seaberg, 74 NY2d 1). Although defendant did not explicitly *503waive his right to appeal at the substituted plea proceeding, his previous allocution, which included the waiver, was used for the purposes of entering his modified plea. Concur—Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.